Citation Nr: 1421429	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-09 599	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  He served in Vietnam from September 1970 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of de novo consideration of the claim for service connection for a low back disability and entitlement to neuropathy of the left lower extremity are remanded.  


FINDINGS OF FACT

1.  The Veteran served in combat in the Republic of Vietnam.  

2.  In a rating decision in June 2004, the RO denied service connection for a low back disorder; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he filed an notice of disagreement but after an October 2005 statement of the case he did not perfect the appeal by filing a substantive appeal; and, thus, the June 2004 rating decision is final.  

3.  The additional evidence submitted since the rating decision of June 2004 relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying service connection for a low back disability became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2013).  

2.  The additional evidence presented since the June 2004 rating decision denying service connection for a low back disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was notified in July 2004 of a rating decision in June 2004 denying service connection for a low back disorder.  He initiated a timely appeal by filing a notice of disagreement February 2005.  However, after a statement of the case was issued in October 2005, he never filed a substantive appeal, VA Form 9 or equivalent, which would have perfected the appeal.  Accordingly, the June 2004 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A § 7105(c); 38 C.F.R. § 3.104(a).  In November 2006, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disorder.  

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the rating decision in June 2004 was the last final denial of the claim, the Board must review the evidence submitted since that rating decision to determine whether the claim should be reopened and considered on the merits.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The service personnel records show that the Veteran served in Vietnam from September 1970 to September 1971.  His principal duties during that time were a scout observer, gunner, and rifleman.  His DD 214 shows that he was awarded the Combat Infantryman Badge.  His service treatment records are negative for back disability but show that in February 1971 he was overcome by smoke when a bunker caught fire.  In the Veteran's original claim for VA compensation in 2003, he reported that he had injured his back carrying a ruck sack while in Vietnam.  

Private medical records of the Santa Rosa Hospital in 2001 and 2003 show that the Veteran was prescribed Indocin and Allopurinol for various complaints of joint pain, apparently due to gout.  

In a February 2004 stressor statement the Veteran reported that he had back pain due to having fallen while going up hills in Vietnam and also had sustained a concussion from a mortar round.  

On VA psychiatric examination in 2004 the Veteran reported that he had been in an area which received mortar rounds and was thrown into a bomb crater by a mortar round.  He related a similar history at the time of a VA audiology evaluation in 2004.  

The June 2004 rating decision denied service connection for a low back disorder because no back disability was shown during service and despite a request for evidence showing current low back disability, none had been submitted.  Accordingly, as there was no evidence of current low back disability, including none related to military service.  

The evidence received since the 2004 denial includes a July 2004 statement the Veteran reported that he had had gout since 1980; additional private clinical records that show treatment in 2003 for gout; a February 2005 lumbar magnetic resonance imaging scan (MRI) from the Southwest Texas Health Care System revealed disc bulging; a June 2006 report shows that the Veteran was treated at "WellMed Pecan Valley Clinic" for a back condition and a lumbar MRI revealed disc bulging and degeneration; a February 2007 statement from the Veteran's employer that reflects the employer was not aware of the Veteran's back problems when he began working 14 years earlier, but he now had back problems; and a private lumbar MRI in July 2007 that confirmed disc bulging and facet joint arthrosis, and a herniated disc at L4-5.  The Veteran has also submitted copies of two black-and-while photographs which apparently depict him carrying a backpack during military service.  A VA orthopedic examination in April 2010 yielded a conclusion that because the service treatment records were negative for back disability and the lumbosacral MRIs decades later showed only senescence, there was no link with the Veteran's military service.  

VA outpatient treatment records show that in May 2013, a VA staff physician reported that after learning from the Veteran of the terrain which he patrolled while in Vietnam and the weight of the military gear that he carried, it was believed that these activities caused or contributed to his current spinal problems.  

At the May 2013 hearing before the Board, the Veteran testified that his back began tingling in 1972, after his physically demanding duties in Vietnam.  He stated that he sought treatment in 1974 at the Audie Murphy VA Medical Center; no x-rays were taken.  He reported that because his back pain had continued thereafter, he sought treatment in 1976 from a chiropractor, at which time he had spinal adjustments.  Thereafter, he relied on over-the-counter medications.  The Veteran further testified that he again sought VA treatment in 2004.  He began having pain down his left leg about 8 years ago.  He testified as to the physically demanding work he had done in the field in Vietnam, including jumping out of helicopters.  The Veteran indicated that had sought treatment for his back in Vietnam but had only been given aspirins.  He reported that on one occasion in Vietnam a mortar blast had knocked him 20 feet into the air and into a bomb crater.  He testified that he had never had a serious back injury in his post-service work.  

The additional evidence includes not only evidence of current back disability, which was not shown at the time of the prior denial in 2004, and also a positive and a negative medical nexus opinion.  As to this, in the reopening context, the Board may not weigh the conflicting lay or medical evidence.  Nevertheless, this new evidence is material to the question of whether current low back disability is related to the Veteran's military service.  Accordingly, the claim for service connection for low back disability is reopened.  



ORDER

As new and material evidence has been presented, the claim of service connection for low back disability is reopened.  To this extent only, the appeal is granted.  


REMAND

The Veteran testified before the Board that he sought VA treatment from the Audie Murphy VA Medical Center in 1974.  However, these records are not of record.  Also, records of his private chiropractic treatment in 1976 are not of record.  The Veteran indicated in September 2013, that there are outstanding private clinical records from the South Texas Health Care System, which he wished to be considered in his appeal.  Thus, the appropriate steps should be taken to obtain these records. 

The Veteran reported having pain in his left lower extremity, which he feels is radicular in nature, stemming from his degenerative disc disease in his lumbosacral spine.  Inasmuch as an examination is necessary to adjudicate the issue of entitlement to service connection for a low back disorder, an opinion should be obtained to determine whether any neurological disorder of the left lower extremity is related to the claimed low back disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must clarify the inclusive dates of treatment or evaluation at the South Texas Health Care System for any low back disability, as well as identify the source of his private chiropractic treatment in 1976, including the inclusive dates of such treatment.  The Veteran must specify with as much accuracy as possible, the inclusive dates of his treatment in 1974 at the Audie Murphy VA Medical Center.  Thereafter, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examinations to determine whether any previously or currently diagnosed low back disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back is related to the Veteran's active duty service.  The examiner must also state whether any previously diagnosed low back disorder is due to or aggravated by any service-connected disorder.  The examiner must also provide an opinion as to whether any current neurological disorder of the left lower extremity is related to the Veteran's service-connected diabetes mellitus or to his claimed low back disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. Afford the Veteran an appropriate examination to determine whether any current low back disability is as likely as not of service origin.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


